DETAILED ACTION
Election/Restrictions
1.    This application contains claims directed to the following patentably distinct species:
2.    Species 1: embodiment is drawn to a catheter for delivering an active substance to a luminal site; figures 17a, 35, see claims 1, 10, 11, 12, 13.
3.    This application further contains claims directed to the following sub-species:
Sub-species of the scoring element is as follows:
4.    Sub-species A: see claims 2-4 (a distal end of a scoring element is stationary relative to a catheter body)
5.    Sub-species B: see claim 5 (at least one scoring element is a helical geometry)
6.    Sub-species C: see claim 6 (at least one scoring element is a rectangular cross-section)
7.    Sub-species D: see claims 7-8 (at least one scoring element is a triangular cross-section)
8.    Sub-species E: see claim 9 (at least one scoring element has a plurality of scoring elements)
Sub-species F: see claims 14-15 (at least a portion of an exposed surface of one scoring element has a coating with an active substance)
10.    Sub-species G: see claims 16-17 (at least one scoring element has one or more wells and an active substance is carried in the one or more wells)
11.    Sub-species H: see claims 18-19 (at least one scoring element has one or more holes and the active substance is carried in the one or more holes)
12.    The species are substantially dissimilar and structurally different for delivering a wide variety of therapeutic or pharmaceutical agents in different scoring elements that have different geometry shapes such as linear or helical that is to deliver to the luminal site. The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claim 1 appears to be generic.
There is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species.
Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.

15.    Applicant is reminded that upon the cancellation of claims to a no-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17 (i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771